Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 6 and 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “performing time division multiplexing (TDM) of configuring a first transmission time unit for the first RAT and configuring a second transmission time unit for the second RAT in an uplink subframe, wherein the first RAT is Frequency Domain Duplex (FDD)-based Long Term Evolution (LTE), wherein the second RAT is New Radio Access Technology (NR)”, “based on there being one short-transmission time interval (sTTI) in the uplink subframe: the uplink subframe is determined based on Hybrid Automatic Repeat Request (HARQ) timing for carrier aggregation of an LTE-based TDD Primary Cell (Pcell) and an FDD Secondary Cell (Scell)”, “the first transmission time unit is the one sTTI in the uplink subframe”, “wherein the HARQ timing related to the first transmission time unit is determined according to a preset value of K, where K is a natural number”, “wherein the preset value of K depends on (i) the downlink reference TDD UL/DL configuration and (ii) a time unit index n of the first transmission time unit in which the uplink signal is transmitted according to:” a table of values for K, “wherein (n - K) is a time unit index of receiving an uplink grant that schedules transmission of the uplink signal”.  


The closest prior art to Takeda et al. (Pub. No.: US 20210153279 A1) teaches performing time division multiplexing (TDM) (LTE UL signal and an NR UL signal to be transmitted in an LTE UL carrier may be time-division-multiplexed, Para. 53, FIG. 3B) of configuring a first transmission time unit for the first RAT (LTE UL signal within a predetermined period of time (for example, within 1 TTI), Para. 53, FIG. 3B.  TTI (also referred to as a "slot"), Para. 110) and configuring a second transmission time unit for the second RAT (NR UL signal within a predetermined period of time (for example, within 1 TTI), Para. 53, FIG. 3B.  TTI (also referred to as a "slot"), Para. 110) in an uplink subframe (TTIs, Para. 110, FIG. 3B) [the examiner notes that each TTI in FIG. 3B of Takeda is referred to as a “slot”, and as a result, two consecutive TTIs in FIG. 3B of Takeda can be considered two consecutive slots, and two consecutive slots are substantively the same as a “subframe” of the claim], wherein the first RAT is Frequency Domain Duplex (FDD)-based Long Term Evolution (LTE) (in FIG. 1, frequency division duplexing (FDD) is applied to LTE, Para. 27, FIGS. 1, 2), wherein the second RAT is New Radio Access Technology (NR) (carriers for NR are configured, Para. 23, FIGS. 1, 2.  Time division duplexing (TDD) is applied to NR, Para. 27, FIGS. 1, 2).  
Takeda fails to teach “based on there being one short-transmission time interval (sTTI) in the uplink subframe: the uplink subframe is determined based on Hybrid Automatic Repeat Request (HARQ) timing for carrier aggregation of an LTE-based TDD Primary Cell (Pcell) and an FDD Secondary Cell (Scell)”, “the first transmission time unit is the one sTTI in the uplink subframe”, “wherein the HARQ timing related to the first transmission time unit is determined according to a preset value of K, where K is a natural number”, “wherein the preset value of K depends on (i) the downlink reference TDD UL/DL configuration and (ii) a time unit index n of the first transmission time unit in which the uplink signal is transmitted according to:” a table of values for K, “wherein (n - K) is a time unit index of receiving an uplink grant that schedules transmission of the uplink signal”, among other limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
5-17-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477